         Case 1:21-cr-00041-CJN Document 34 Filed 02/26/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                            :
                                                    :
                v.                                  :   Crim. No. 21-CR-0041-CJN-2
                                                    :
MICHAEL THOMAS CURZIO,                              :
                  Defendant.                        :


        UNITED STATES’ SUPPLEMENTAL OPPOSITION TO DEFENDANT’S
        MOTION FOR MODIFICATION OF PRETRIAL DETENTION ORDER

        The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully files this supplemental opposition to defendant Michael Curzio’s motion

for modification of pretrial detention order (“Motion,” ECF No. 29), filed on February 14, 2021.

This pleading clarifies the government’s position that:

        First, a motion to reopen a detention hearing under § 3142(f) does not permit the defendant

to seek reconsideration of whether the detention hearing was warranted in the first instance. That

is all the more so true here where the defendant fails to contest the basis for the hearing in his

modification motion. Where a party fails to present an argument, a court should not raise a claim

on that party’s behalf. See Sineneng-Smith v. United States, 140 S. Ct. 1575, 1579 (2020)

(explaining that, under the party presentation principle, courts “rely on the parties to frame issues

for decision and assign courts the role of neutral arbiter of matters the parties present” (citing

Greenlaw v. United States, 554 U.S. 237, 243 (2008)).

        Second, whatever the basis for a detention hearing, § 3142’s plain language not only

permits but requires the Court to consider the full panoply of factors under § 3142(g) in

determining whether to release or order detained a defendant. See § 3142(g) (noting that the

judicial officer “shall . . . take into account” the § 3142(g) factors). Nothing in § 3142’s text limits
         Case 1:21-cr-00041-CJN Document 34 Filed 02/26/21 Page 2 of 12




the Court’s consideration under § 3142(g) to the underlying basis for the detention hearing.

Instead, once the government has established a circumstance “triggering a detention hearing,” the

court “must consider the enumerated factors” in § 3142(g). United States v. Singleton, 182 F.3d

7, 9 (D.C. Cir. 1999).

                                         BACKGROUND

       Curzio was charged by Criminal Complaint in Washington, D.C., on January 7, 2021, with

18 U.S.C. § 1752(a) (Knowing Entering or Remaining in any Restricted Building or Grounds

without Lawful Authority; or Knowingly, with Intent to Impede Government Business or Official

Functions, Engaging in Disorderly Conduct on Capitol Grounds), and 40 U.S.C. § 5104(e)(2)

(Violent Entry and Disorderly Conduct on Capitol Grounds), and a warrant was issued for his

arrest. The factual background for Curzio’s conduct giving rise to these charges is detailed in the

government’s initial opposition to the Motion (ECF No. 32).

       Curzio was arrested in the Middle District of Florida on January 14, 2021. At his initial

appearance in the Middle District of Florida on January 14, 2021, the Assistant United States

Attorney (“AUSA”) there moved for a detention hearing pursuant to 18 U.S.C. § 3142(f)(2) based

on “clear and convincing evidence that [Curzio] is a risk of harm to the community.” (ECF No.

33, 1/14/2021 Tr. at 11.) 1 The defense did not object to the government’s basis for requesting a

hearing, nor did it seek clarification from the court as to the particular subsection. (Id., 1/14/2021

Tr. at 12-13.) The government indicated that it was prepared to proceed that same day with a

detention hearing, but based on the defense’s request, Magistrate Judge Lammens continued the

detention hearing until January 19, 2021.


1At that time, the AUSA stated that he did not think he could “make a substantial case that [Curzio
was] a flight risk.” Id.
                                                 2
         Case 1:21-cr-00041-CJN Document 34 Filed 02/26/21 Page 3 of 12




       On January 15, 2021, prior to the continued hearing, the government filed an Information

charging Curzio and five codefendants with four misdemeanors: (1) Entering and Remaining in a

Restricted Building, in violation of 18 U.S.C. § 1752(a)(1); (2) Disorderly and Disruptive Conduct

in a Restricted Building, in violation of 18 U.S.C. § 1752(a)(2); (3) Violent Entry and Disorderly

Conduct in a Capitol Building, in violation of 40 U.S.C. § 5104(e)(2)(A); and (4) Parading,

Demonstrating, or Picketing in a Capitol Building, in violation of 40 U.S.C. § 5104(e)(2)(G).

Subsequently, on January 21, 2021, the government filed an Amended Information amending the

code section in Count 3 from 40 U.S.C. § 5104(e)(2)(A) to 40 U.S.C. § 5104(e)(2)(D).

       On January 19, 2021, Magistrate Judge Lammens held a detention hearing on the matter in

Florida. At the start of the hearing, the AUSA stated that he wanted to share some information he

had received about the standard for detention. He went on to say that because Curzio was charged

with “misdemeanors that are not considered crimes of violence under the categorical approach, he

is eligible for detention only upon a showing that he is a flight risk.” (ECF No. 33, 1/19/2021 Tr.

at 5.) 2 Again, the defense did not make any objections. (Id.) 3 The court then proceeded to the

detention hearing.

       Following the detention hearing and arguments from both counsel, Magistrate Judge

Lammens analyzed the factors under § 3142(g) and considered several salient facts in Curzio’s



2 As detailed below, this was not a correct statement of the law. The government was able to
request a hearing, or the court could have held one sua sponte, under 18 U.S.C. § 3142(f)(2)(A)
(flight risk) or § 18 U.S.C. § 3142(f)(2)(B) (risk of obstruction). Either would have provided an
adequate basis to trigger a detention hearing.

3 The detention order in this case indicates the basis for the government’s motion for the detention
hearing was 18 U.S.C. § 3142(f)(1). (ECF No. 21, Detention Order at 1). However, as is clear in
the detention-hearing transcript from January 21, 2021, this was a clerical error, because the
government ultimately based its motion on risk of flight under § 3142(f)(2)(A).
                                                  3
         Case 1:21-cr-00041-CJN Document 34 Filed 02/26/21 Page 4 of 12




case. Among these, he found: Curzio is charged with four misdemeanors involving alleged

“disorderly and disruptive conduct” inside the Capitol that “challenged the very existence and

establishment of the law”; Curzio traveled over 800 miles from Florida to commit the alleged

conduct; Curzio had been “released from prison less than two years earlier on truly significant

charges,” namely, an Attempted First Degree Murder; it was undisputed that while Curzio was in

prison, he was a member of a “white supremacist gang,” though he may no longer be a member;

and Curzio faces “three years in prison” for the four misdemeanors, “not an insignificant amount

of time to spend in prison by any means.” (Id., 1/19/2021 Tr. at 24-26.)

       Applying the § 3142(g) factors to those facts, Magistrate Judge Lammens found, by clear

and convincing evidence, that no condition or combination of conditions of release would

reasonably assure the safety of any person or the community if Curzio is released, and, by a

preponderance of the evidence, that no condition or combination of conditions of release would

reasonably assure Curzio’s appearance in court as required. (Id., 1/19/2021 Tr. at 26.)        The

defense did not object to the magistrate’s consideration of Curzio’s dangerousness and the ultimate

finding regarding assuring the safety of others or the community. (Id., 1/19/2021 Tr. at 27.) The

defendant was detained and transferred to Washington, D.C.

       On February 14, 2021, Curzio filed a Motion for Modification of Pretrial Detention Order

and Memorandum of Points and Authorities. In that motion, Curzio argued that an “analysis of

the factors set forth in 18 U.S.C. § 3142(g) weighs heavily in favor of Mr. Curzio’s pretrial

release.” (ECF No. 29.) Curzio did not argue that the government did not establish a basis for a

detention hearing under § 3142(f). Responding to the arguments in Curzio’s motion, the

government argued that the factors in § 3142(g) supported Curzio’s continued detention. Among


                                                4
          Case 1:21-cr-00041-CJN Document 34 Filed 02/26/21 Page 5 of 12




its arguments, the government stressed: (1) under § 3142(g)(1), the nature and circumstances of

the charged offenses, albeit misdemeanors, are troubling, considering the harrowing context of

what occurred at the Capitol on January 6, 2021; (2) under § 3142(g)(2), the weight of the evidence

against Curzio is strong, a factor the defense conceded; (3) under § 3142(g)(3), the defendant’s

prior conviction for Attempted First Degree Murder, for which he was released from custody less

than two years before the current offenses, makes his criminal history concerning; and (4) under §

3142(g)(4), considering Curzio’s participation in an unruly crowd inside the Capitol, his travel

from Florida to commit the current offenses, his prior conviction for a very violent offense, and

his current offending after a relatively recent release from custody all point to serious concerns

about the danger he poses to others and the community and his future appearance before the court

if he is released.

        The Court held a hearing on this motion on February 19, 2021. At that hearing, the Court

raised several issues sua sponte, and directed the parties to brief on them. Specifically, the Court

requested that the parties brief two issues related to the Motion:

                (1) Whether a defendant, if he did not object to the court considering factors such

        as his dangerousness when ruling on the government’s motion pursuant to 18 U.S.C. §

        3142(f)(2), waived or forfeited the right to later object to the court considering the

        defendant’s potential dangerousness in a subsequent bond-review motion.; and

                (2) Whether the Court, in deciding whether a defendant should remain detained,

        can consider all the factors under 18 U.S.C. § 3142(g) – including the “nature and

        seriousness of the danger to any person or the community posed by” the defendant’s release




                                                 5
         Case 1:21-cr-00041-CJN Document 34 Filed 02/26/21 Page 6 of 12




       – if the government’s only basis for requesting a detention hearing rests on 18 U.S.C. §

       3142(f)(2), which concerns a defendant’s risk of flight or obstruction

                                          ARGUMENT


   1. Relevant Legal Principles under the Bail Reform Act

       The Bail Reform Act (“BRA”) provides for a detention hearing in one of two ways. First,

under certain circumstances related to a defendant’s past criminal history at the time the defendant

is alleged to have committed the offense or the offense the defendant is alleged to have committed,

a rebuttable presumption in favor of detention applies, and the court proceeds directly to the

detention hearing to consider whether the defendant has rebutted the presumption, and, if so,

whether detention is warranted under the factors in § 3142(g). See § 3142(e)(2)-(3). In that route

to a detention hearing—which is not at issue here—the court proceeds directly to the question of

whether detention is appropriate under § 3142(g) without considering any factors in § 3142(f).

See, e.g., United States v. Taylor, 289 F.Supp.3d 55, 63-64 (D.D.C. 2018) (finding the charged

offenses “trigger[ed] the presumption,” and then considering whether detention was appropriate

under § 3142(g) without separately analyzing whether a detention hearing was warranted under §

3142(f); United States v. Hunt, 240 F. Supp.3d 128, 133-34 (D.D.C. 2017) (same); United States

v. Muschetta, 118 F.Supp.3d 340, 343-44 (D.D.C. 2015) (same).

       The second way in which a case proceeds to a detention hearing is through § 3142(f).

Section 3142(f) states that a “judicial officer shall hold a hearing to determine whether any

conditions or combination of conditions set forth in subsection (c) of this section will reasonably

assure the appearance of such person as required and the safety of any other person and the

community.” Such a hearing shall be held upon motion of the government under 18 U.S.C. § (f)(1)

                                                 6
         Case 1:21-cr-00041-CJN Document 34 Filed 02/26/21 Page 7 of 12




for certain qualifying offenses, none of which is applicable in this case. Under 18 U.S.C.

§ 3142(f)(2), a hearing shall be held “upon a motion of the attorney for the Government or upon

the judicial officer’s own motion in a case, that involves- (A) a serious risk that such person will

flee; or (B) a serious risk that such person will obstruct or attempt to obstruct justice, or threaten,

injure, or intimidate, or attempt to threaten, injure or intimidate a perspective witness or juror.”

       When, as here, the second potential avenue to a detention hearing applies, the analysis

proceeds in two steps. First, the judicial officer, based on a “proffer of what the hearing might

establish,” must ascertain if one of the circumstances enumerated under § 3142(f) is present to

“trigger[] a detention hearing.” See United States v. Singleton, 182 F.3d 7, 9, 12 (D.C. Cir. 1999

If so, the judicial officer assesses case-specific facts to determine “whether conditions short of

detention will ‘reasonably assure the appearance of the person as required and the safety of any

other person and the community.’” Id.

       The sole question at the first step under § 3142 is whether the government has established

the threshold question of whether “a hearing is appropriate.” Singleton, 182 F.3d at 9 (citing 18

U.S.C. § 3142(g)); see also United States v. Gloster, 969 F. Supp. 92, 95 (D.D.C. 1997) (holding

court can conduct a “fact-sensitive inquiry” into the defendant’s long criminal history “only under

Sections 3142(e) and (g), that is, after the triggering provisions of Section 3142(f) have been met

and detention therefore is available”) (emphasis in original). By contrast, at the second step, “the

judicial officer must consider several enumerated factors to determine whether conditions short of

detention will ‘reasonably assure the appearance of the person as required and the safety of any

other person and the community.’” Id. (quoting 18 U.S.C. § 3142(g)) (emphasis added); see also




                                                  7
            Case 1:21-cr-00041-CJN Document 34 Filed 02/26/21 Page 8 of 12




United States v. Ailon-Ailon, 875 F.3d 1334, 1336-37 (10 th Cir. 2017) (setting forth same two-step

process).

       If the defendant is ordered detained following the court’s consideration of the factors under

§ 3142(g) at the second step, the defendant may move for the detention hearing to be “reopened”

for a reconsideration of the § 3142(g) factors where the defendant adduces new information

material to the underlying detention question.” See United States v. Lee, 451 F. Supp. 3d 1, 5

(D.D.C. 2020); 18 U.S.C. § 3142(f)(2).4 Similarly, if the defendant is “ordered detained” by a

magistrate judge outside the court of original jurisdiction, the defendant may move for “revocation

or amendment of the order.” § 3145(b).

    2. The Court Should Not Reconsider the Basis for a Detention Hearing because the
       Defendant May Not Raise, and Has Not Raised, that Claim.

       The BRA enables a detained defendant to “reopen” the question of whether he was properly

detained under the factors § 3142(g). See §§3142(f)(2); 3145(b). But, as noted above, it does not

envision a defendant reopening the question of whether a detention hearing was proper in the first

instance. In particular, neither § 3142(f)(2) nor § 3145(b) provides such a mechanism. By

allowing the defendant to come forward with information not known at the time of the detention

hearing “that has a material bearing” on ensuring the defendant’s appearance or the community’s

safety (i.e., the underlying detention question), § 3142(f)(2) focuses on whether the initial

detention determination remains correct. And the most natural reading of § 3145(b)’s reference to

“amendment or revocation” is to a detention determination: a court amends or revokes the




4 For purposes of clarity, citations to § 3142(f)(2) in this paragraph and the subsequent section
refer to the block of text underneath § 3142(f)(2)(B).
                                                  8
          Case 1:21-cr-00041-CJN Document 34 Filed 02/26/21 Page 9 of 12




conditions of release or detention. It does not “amend” or “revoke” a decision to hold a detention

hearing in the first place.

        Reconsidering the reason(s) underlying the defendant’s eligibility for a detention hearing

in the first instance is all the more so inappropriate here where the defendant has never—neither

before Judge Lammens in the Middle District of Florida nor before this Court—sought

reconsideration of that question. The Court should also opt not to consider this issue sua sponte.

See Sineneng-Smith v. United States, 140 S. Ct. 1575, 1579 (2020) (explaining that, under the party

presentation principle, courts “rely on the parties to frame issues for decision and assign courts the

role of neutral arbiter of matters the parties present” (citing Greenlaw v. United States, 554 U.S.

237, 243 (2008)); see also Puckett v. United States, 556 U.S. 129, 134 (2009) (explaining the

importance of the contemporaneous-objection rule to prevent a litigant from “sandbagging” the

court by remaining silent about an objection and then voicing it only if the case does not conclude

in his favor). If the Court nonetheless decides to reopen the question concerning the basis for a

detention hearing, the government would request to supplement the record to rely on both

§§ 3142(f)(2)(A) (flight risk) and 3142(f)(2)(B) (obstruction).

    3. The Basis for Detention Hearing in the First Instance Does Not Constrain the
       Court’s Consideration of the Factors Under § 3142

        Whatever the basis for detention, the BRA’s plain language does not limit the Court’s

consideration of the appropriate factors under § 3142(g). Indeed, exactly the opposite: § 3142(g)

directs that judges “shall” consider the “available information concerning” the enumerated factors.

Similar language in the sentencing and supervised-release statutes, 18 U.S.C. § 3553(a) and

§ 3583, for example, affords a court “wide discretion” to craft the most appropriate sentence or set

of conditions. See United States v. Hunt, 843 F.3d 1022, 1030 (D.C. Cir. 2016).

                                                  9
         Case 1:21-cr-00041-CJN Document 34 Filed 02/26/21 Page 10 of 12




       Section 3142(g)’s mandatory language, moreover, articulates no link between the rationale

for a detention hearing under either §§ 3142(e) or 3142(f) and the factors a court considers under

§3142(g). Instead, once “a hearing is appropriate, the judicial officer must consider several

enumerated factors to determine” whether detention or release is appropriate. Singleton, 182 F.3d

at 9; see United States v. Holmes, 438 F.Supp.2d 1340, 1341 (S.D. Fla. 2005) (reasoning that,

under Singleton, a court “should evaluate all the factors in subsection (g) when making its detention

determination . . . regardless of whether detention is sought under [§ 3142] (f)(1) or (f)(2)”); accord

United States v. Plata Hernandez, 766 Fed. Appx. 651, 656 (10th Cir. 2019) (“The plain language

of §3142(f) pertains to what triggers the requirement that a detention hearing be held, not the

factors that guide the detention decision. Those factors are listed in § 3142(g), which contains no

language limiting the consideration of those factors to hearings held only under subsection (f)(1),

not subsection (f)(2).”)5 Consistent with Singleton, therefore, this Court should consider the full

panoply of factors when deciding whether to uphold Curzio’s detention—and, should, for the

reasons given in the government’s prior opposition, determine that continued detention is

appropriate.


5 Some out-of-circuit cases appear to follow a different approach. See, e.g., United States v. Ploof,
851 F.2d 7 (1 st Cir. 1988) (holding that dangerousness is not appropriately considered in cases
where the basis for detention is 18 U.S.C. § 1342(f)(2)); United States v. Himler, 797 F.2d 156 (3d
Cir. 1986) (reasoning that the district court could only consider dangerousness in setting conditions
of release where the defendant’s case involved an offense specified in 18 U.S.C. § 3142(f)(1)).
But those cases may simply stand for the unobjectionable rule that “a finding of dangerousness”
is not a basis for a detention hearing without satisfying a triggering factor in § 3142(f)(1) and (2)
because such an approach would render those provisions “meaningless.” See United States v.
Twine, 344 F.3d 987, 987 (9th Cir. 2003) (citing Himler and Ploof as supporting that proposition);
see also Singleton, 182 F.3d at 9 (describing Ploof as addressing when a detention hearing is
available). Here, the government does not rely on dangerousness as the basis for a detention
hearing. More to the point, however, this Court is bound by Singleton’s approach that permits
plenary consideration of the §3142(g) factors once the government has satisfied the threshold
inquiry under §3142(f) that a detention hearing is appropriate.
                                                  10
        Case 1:21-cr-00041-CJN Document 34 Filed 02/26/21 Page 11 of 12




                                          Conclusion

       WHEREFORE, for the foregoing reasons, and for any other such reasons as may appear to

the Court, we request that the Court DENY Curzio’s Motion for Modification of Pretrial Detention

Order, and that Curzio remain held without bond pending trial.

                                            Respectfully submitted,


                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            N.Y. Bar No. 4444188

                                            /s/ Seth Adam Meinero
                                    BY:     __________________________________________
                                            SETH ADAM MEINERO
                                            Trial Attorney
                                            Detailee
                                            D.C. Bar Number 976587
                                            202-252-5847

                                            TARA RAVINDRA
                                            Assistant United States Attorney
                                            D.C. Bar Number 1030622
                                            202-252-7672

                                            United States Attorney’s Office for the
                                               District of Columbia
                                            Federal Major Crimes Section
                                            555 4th Street, N.W., Fourth Floor
                                            Washington, DC 20530




                                              11
       Case 1:21-cr-00041-CJN Document 34 Filed 02/26/21 Page 12 of 12




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on February 26, 2021, I served a copy of this pleading on
defendant’s counsel through the Court’s electronic filing system.


                                       /s/ Seth Adam Meinero
                                       __________________________________________
                                       SETH ADAM MEINERO
                                       Trial Attorney
                                       Detailee
                                       United States Attorney’s Office
                                         for the District of Columbia
                                       D.C. Bar Number 976587
                                       202-252-5847




                                         12
